Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 1 of 10 PageID #: 14617




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    UNILOC 2017 LLC

                Plaintiff,                  Case No. 2:18-cv-00493-JRP-RSP
                                            Case No. 2:18-cv-00497-JRG-RSP
    v.                                      Case No. 2:18-cv-00503-JRG-RSP

    GOOGLE LLC,                             FILED UNDER SEAL PURSUANT
                                            TO PROTECTIVE ORDER
                Defendant.



          DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS MOTION
               FOR FEES AND COSTS PURSUANT TO 28 U.S.C. § 1927
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 2 of 10 PageID #: 14618




             Uniloc’s Opposition to Google’s Motion for Fees and Costs Pursuant to 28 U.S.C. § 1927

   (“1927 Opposition”) confirms that Uniloc “unreasonably and vexatiously” multiplied the

   proceedings in each of the Dismissed Cases, which warrants an award of sanctions.

             A.     Uniloc Filed and Maintained Implausible, Bad Faith Infringement Claims

             Uniloc’s 1927 Opposition (Dkt. 306) 1 consists of self-serving assertions that conflict with

   the facts of the Dismissed Cases.




                                                                      –

             Uniloc says



                                     -                                                        -




                                                  –




   1
       Docket citations are to the 503 case unless noted otherwise.


                                                      1
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 3 of 10 PageID #: 14619




          B.        Uniloc Unreasonably Prolonged Litigation by Delaying Source Code Review

          Uniloc’s delays in reviewing source code further extended this litigation unreasonably

   and unnecessarily. Reviewing source code was key to these cases, but Uniloc did not do so until

   May 26, 2020—over ten months after Google made its source code available on July 15, 2019.

   Dkt. 299 at 4.




                                                            -




                    -        –



                         –

          Uniloc also attempts to avoid sanctions by accusing Google of



                                 –




   2
    Google produced over 24,000 pages of documents on July 15, 2019, and completed over 85%
   of its total production by November 25, 2019. E.g., Dkt. 230 at 4.




                                                  2
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 4 of 10 PageID #: 14620




          Google provided source code that proved non-infringement. Throughout the Dismissed

   Cases, Uniloc never challenged what Google said about how its code production proved non-

   infringement. Uniloc’s argument that yet more should have been produced should be seen for

   what it is—an excuse to engage in meritless litigation as long as possible. Uniloc simply ignored

   the source code available to it, pursuing a “head-in-the-sand approach” that warrants sanctions

   under § 1927. See, e.g., Fred A. Smith Lumber Co. v. Edidin, 845 F.2d 750, 753 (7th Cir. 1988).

          C.      Uniloc’s Unreasonable Ignorance of Google’s Document Productions Is No
                  Defense to Sanctions




                                                                          -




                       —




                                                   3
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 5 of 10 PageID #: 14621




          D.




                              –




                 –                                         –




                                                      –



                          –                           –

          Uniloc also selectively points to the prior conduct of Uniloc 2017 and predecessor Uniloc

   entities to distinguish Electronic Communication Technologies, LLC v. ShoppersChoice.com,

   LLC, 963 F.3d 1371 (Fed. Cir. 2020), but this too misses the mark. Dkt. 306 at 10.




                                                                         -


                                                  4
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 6 of 10 PageID #: 14622




               .




                                                                 ; Eon-Net LP v. Flagstar Bancorp,

   653 F.3d 1314, 1327 (Fed. Cir. 2011) (characterizing $75,000 as “a nuisance value settlement”).




          E.


          T




                                     –



          Accordingly, sanctions under Section 1927 are appropriate, and the Etheridge firm should

   be jointly and severally liable for Google’s attorney fees and non-taxable costs as set forth in

   each of Google’s Fee Motions.



   3
     Citations to the “Lee Decl.” refer to the Declaration of Nicholas H. Lee in Support of
   Defendant Google LLC’s Reply in Support of Its Motion for Fees and Costs Pursuant to 28
   U.S.C. § 1927, filed concurrently herewith. Citations to “Ex. __” are to the exhibits attached to
   the Lee Decl. unless noted otherwise.


                                                    5
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 7 of 10 PageID #: 14623




    Dated: September 9, 2020                 Respectfully submitted,

                                             /s/ Robert Unikel with permission, by
                                             Michael E. Jones
                                             Michael E. Jones
                                             State Bar No. 10929400
                                             mikejones@potterminton.com
                                             POTTER MINTON, P.C.
                                             110 N. College Ave., Suite 500
                                             Tyler, Texas 75702
                                             Tel: (903) 597-8311
                                             Fax: (903) 593-0846

                                             Robert Unikel
                                             robertunikel@paulhastings.com
                                             Michelle Marek Figueiredo (IL Bar
                                             #6297112)
                                             michellemarek@paulhastings.com
                                             Matthew Richard Lind (IL Bar #6327241)
                                             mattlind@paulhastings.com
                                             John A. Cotiguala (IL Bar #6311056)
                                             johncotiguala@paulhastings.com
                                             PAUL HASTINGS LLP
                                             71 South Wacker Dr., 45th Floor
                                             Chicago, IL 60606
                                             Telephone: (312) 499-6000
                                             Facsimile: (312) 499-6100

                                             Elizabeth L. Brann (CA Bar #222873)
                                             elizabethbrann@paulhastings.com
                                             Ariell Nicole Bratton (CA Bar #317587)
                                             ariellbratton@paulhastings.com
                                             PAUL HASTINGS LLP
                                             4747 Executive Drive, 12th Floor
                                             San Diego, CA 92121
                                             Telephone: (858) 458-3000
                                             Facsimile: (858) 458-3005

                                             Robert Laurenzi (NY Bar #3024676)
                                             robertlaurenzi@paulhastings.com
                                             PAUL HASTINGS LLP
                                             200 Park Avenue, 26th Floor
                                             New York, NY 10166
                                             Telephone: (212) 318-6000



                                         6
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 8 of 10 PageID #: 14624




                                             Facsimile: (212) 318-6100

                                             ATTORNEYS FOR DEFENDANT
                                             GOOGLE LLC IN 18-cv-497-JRG-RSP

    Dated: September 9, 2020                 Respectfully submitted,

                                             /s/ Tharan Gregory Lanier, with permission
                                             by Michael E. Jones
                                             Michael E. Jones
                                             State Bar No. 10929400
                                             mikejones@potterminton.com
                                             POTTER MINTON, P.C.
                                             110 N. College Ave., Suite 500
                                             Tyler, Texas 75702
                                             Tel: (903) 597-8311
                                             Fax: (903) 593-0846

                                             Michael C. Hendershot
                                             mhendershot@jonesday.com
                                             Tharan Gregory Lanier
                                             tglanier@jonesday.com
                                             JONES DAY
                                             1755 Embarcadero Road
                                             Palo Alto, CA 94303
                                             Telephone: (650) 739-3939

                                             Sasha Mayergoyz
                                             smayergoyz@jonesday.com
                                             JONES DAY
                                             77 W. Wacker Drive
                                             Chicago, IL 60601
                                             Telephone: (312) 782-3939

                                             Tracy Stitt
                                             tastitt@jonesday.com
                                             51 Louisiana Avenue, N.W.
                                             Washington, D.C. 20001
                                             Telephone: (202) 879-3939

                                             ATTORNEYS FOR DEFENDANT
                                             GOOGLE LLC IN 18-cv-493-JRG-RSP




                                         7
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 9 of 10 PageID #: 14625




    Dated: September 9, 2020                 Respectfully submitted,

                                             /s/ Nicholas H. Lee, with permission by
                                             Michael E. Jones
                                             Michael E. Jones
                                             State Bar No. 10929400
                                             mikejones@potterminton.com
                                             POTTER MINTON, P.C.
                                             110 N. College Ave., Suite 500
                                             Tyler, Texas 75702
                                             Tel: (903) 597-8311
                                             Fax: (903) 593-0846

                                             Michael A. Berta
                                             Michael.berta@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             Three Embarcadero Center
                                             10th Floor
                                             San Francisco, CA 94111-4024
                                             Tel: 415-471-3277

                                             Nicholas H. Lee
                                             Nicholas.lee@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             777 South Figueroa Street
                                             44th Floor
                                             Los Angeles, CA 90017-5844
                                             Tel: 213-243-4156

                                             David A. Caine
                                             David.Caine@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             3000 El Camino Real
                                             Five Palo Alto Square, Suite 500
                                             Palo Alto, CA 94306-3807
                                             Tel: 650-319-4710

                                             Nicholas M. Nyemah
                                             nicholas.nyemah@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             601 Massachusetts Ave, NW
                                             Washington, DC 20001-3743



                                         8
Case 2:18-cv-00503-JRG-RSP Document 316 Filed 09/11/20 Page 10 of 10 PageID #:
                                  14626



                                                      Tel: 202-942-6681

                                                      ATTORNEYS FOR DEFENDANT
                                                      GOOGLE LLC IN 18-cv-503-JRG-RSP

             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I hereby certify that the foregoing document and all supporting declarations and exhibits

thereto are being filed under seal pursuant to the terms of the Protective Order.

                                                             /s/ Michael E. Jones
                                                                Michael E. Jones

                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via electronic mail on September 9, 2020.

       I also hereby certify that all counsel of record who have consented to electronic service

are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)

on September 9, 2020.

                                                             /s/ Michael E. Jones
                                                             Michael E. Jones




                                                 9
